Exhibit 10.5

[g150851kai001.jpg]

 

ARENA PHARMACEUTICALS, INC.

 

2001 ARENA EMPLOYEE STOCK PURCHASE PLAN

 

The following constitutes the provisions of the 2001 Arena Employee Stock
Purchase Plan, as amended.

 

1. Purpose. The purpose of the Plan is to provide employees of Arena
Pharmaceuticals, Inc. (the “Company”) and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2. Definitions.

 

(a)                                  “Board” shall mean the Board of Directors
of the Company.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended. References to specific sections of the Code shall be taken
to be references to corresponding sections of any successor statute.

 

(c)                                  “Common Stock” shall mean the common stock
of the Company.

 

(d)                                 “Company” shall mean Arena
Pharmaceuticals, Inc., or any successor by merger or otherwise, and any
Designated Subsidiary of the Company.

 

(e)                                  “Compensation” shall mean all base gross
earnings, commissions, overtime, shift premium, incentive compensation,
incentive payments, and bonuses before giving effect to any compensation
reductions made in connection with plans

 

1

--------------------------------------------------------------------------------


 

described in section 401(k) or 125 of the Code, but exclusive of payments for
any other compensation.

 

(f)                                    “Designated Subsidiary” shall mean any
Subsidiary that has been designated by the Board from time to time in its sole
discretion as eligible to participate in the Plan. For purposes of the Plan, BRL
Screening, Inc. shall be deemed to have been designated by the Board as a
Designated Subsidiary.

 

(g)                                 “Employee” shall mean any individual who is
an Employee of the Company for tax purposes whose customary employment with the
Company is at least twenty (20) hours per week. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

(h)                                 “Enrollment Date” shall mean the first
Trading Day of each Offering Period.

 

(i)                                     “Exercise Date” shall mean the last
Trading Day of each Purchase Period.

 

(j)                                     “Fair Market Value” shall mean, as of
any date, the value of Common Stock determined as follows:

 

(1)                                  If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(2)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean of the closing bid and asked prices for the
Common Stock on the date of such determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable; or

 

(3)                                  In the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Board.

 

(k)                                  “Offering Periods” shall mean the periods
of approximately twenty-four (24) months during which an option granted pursuant
to the Plan may be exercised, commencing on the first Trading Day on or after
January 1, April 1, July 1, and October 1 of each year and terminating on the
last Trading Day in the periods ending twenty-four months later. The first
Offering Period shall be the period commencing July 1, 2001 and

 

2

--------------------------------------------------------------------------------


 

terminating on the last Trading Day on or before June 30, 2003. The duration and
timing of Offering Periods may be changed pursuant to Section 4 of this Plan.

 

(l)                                     “Plan” shall mean this 2001 Arena
Employee Stock Purchase Plan, as amended.

 

(m)                               “Purchase Period” shall mean the approximately
three (3) month period commencing on the next Trading Day following the
preceding Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period shall commence on the Enrollment
Date and end with the next Exercise Date.

 

(n)                                 “Purchase Price” shall mean 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price
may be adjusted by the Board pursuant to Section 20.

 

(o)                                 “Reserves” shall mean the number of shares
of Common Stock covered by each option under the Plan that have not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but not yet placed under option.

 

(p)                                 “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

(q)                                 “Trading Day” shall mean a day on which
national stock exchanges and the Nasdaq System are open for trading.

 

3. Eligibility.

 

(a)                                  Any Employee who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan.

 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) to
the extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any parent or subsidiary corporation, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and any parent or subsidiary corporation accrues at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the
fair market value of the shares at the time such option is granted) for each
calendar year in which such option is outstanding at any time.

 

3

--------------------------------------------------------------------------------


 

4. Offering Periods.

 

(a)                                  Plan Implementation. The Plan shall be
implemented by consecutive, overlapping Offering Periods with a new Offering
Period commencing on the first Trading Day on or after January 1, April 1,
July 1, and October 1 of each year, or on such other date as the Board (or its
committee appointed pursuant to Section 14) shall determine, and continuing
thereafter until terminated in accordance with Section 20 hereof. The first
Offering Period shall begin on July 1, 2001 and, except as may be otherwise
provided for in Section 4(c), shall end on the last Trading Day on or before
June 30, 2003. The Board shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.

 

(b)                                 Offering Period Duration. Each Offering
Period shall be for a period of approximately twenty-four (24) months during
which an option granted pursuant to the Plan may be exercised.

 

(c)                                  Automatic Transfer to Low Price Offering
Period. To the extent permitted by any applicable laws, regulations, stock
exchange rules, or Nasdaq Stock Market rules, if the Fair Market Value of the
Common Stock on any Exercise Date in an Offering Period is lower than the Fair
Market Value of the Common Stock on the Enrollment Date of such Offering Period,
then all participants in such Offering Period shall be automatically withdrawn
from such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof.

 

(d)                                 Changes by Board. The Board shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5. Participation.

 

(a)                                  An eligible Employee may become a
participant in the Plan by completing a subscription agreement authorizing
payroll deductions in the form of Exhibit A attached to this Plan and filing it
with the Company’s payroll office prior to the applicable Enrollment Date.

 

(b)                                 Payroll deductions for a participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

6. Payroll Deductions.

 

(a)                                  At the time a participant files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation which he or she receives on each pay day
during the Offering Period.

 

(b)                                 All payroll deductions made for a
participant shall be credited to his or her account under the Plan and shall be
withheld in whole percentages only. A participant may not make any additional
payments into such account.

 

(c)                                  A participant may discontinue his or her
participation in the Plan as provided in Section 10 hereof, or may increase or
decrease the rate of his or her payroll deductions during the Offering Period by
completing or filing with the Company’s payroll office a new subscription
agreement authorizing a change in payroll deduction rate. The Board may, in its
discretion, limit the number of participation rate changes during any Offering
Period. Any such reduction or increase would be effective beginning with the
first Purchase Period that begins no earlier than 5 business days after the
Accounting Group’s receipt of a new subscription agreement from the participant,
unless the request is processed more quickly. A participant’s subscription
agreement shall remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.

 

(d)                                 Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 3(b) hereof,
a participant’s payroll deductions may be decreased to zero percent (0%) at any
time during a Purchase Period. Payroll deductions shall recommence at the rate
provided in such participant’s subscription agreement at the beginning of the
first Purchase Period that is scheduled to end in the following calendar year,
unless terminated by the participant as provided in Section 10 hereof.

 

(e)                                  At the time the option is exercised, in
whole or in part, or at the time some or all of the Company’s Common Stock
issued under the Plan is disposed of, the participant must make adequate
provision for the Company’s federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock. At any time, the Company may, but shall not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Employee.

 

7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing

 

5

--------------------------------------------------------------------------------


 

such Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall an Employee be permitted to
purchase during each Purchase Period more than Six Hundred Twenty Five (625)
shares of the Company’s Common Stock (subject to any adjustment pursuant to
Section 19), and provided further that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12 hereof. The Board may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
each Purchase Period of such Offering Period. Exercise of the option shall occur
as provided in Section 8 hereof, unless the participant has withdrawn pursuant
to Section 10 hereof. The option shall expire on the last day of the Offering
Period.

 

8. Exercise of Option.

 

(a)                                  Unless a participant withdraws from the
Plan as provided in Section 10 hereof, his or her option for the purchase of
shares shall be exercised automatically on the Exercise Date, and the maximum
number of full shares subject to the option shall be purchased for such
participant at the applicable Purchase Price with the accumulated payroll
deductions in his or her account. No fractional shares shall be purchased; any
payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Purchase Period or Offering Period, subject to
earlier withdrawal by the participant as provided in Section 10 hereof. Any
other monies left over in a participant’s account after the Exercise Date shall
be returned to the participant. During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him or her.

 

(b)                                 If the Board determines that, on a given
Exercise Date, the number of shares with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such Exercise Date, the Board may in its sole discretion (x) provide that the
Company shall make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect, or (y) provide that the Company shall make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20 hereof. The
Company may make pro rata allocations of the shares available on the Enrollment
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.

 

6

--------------------------------------------------------------------------------


 

9. Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her option.

 

10. Withdrawal.

 

(a)                                  A participant may withdraw all but not less
than all the payroll deductions credited to his or her account and not yet used
to exercise his or her option under the Plan at any time by giving written
notice to the Company’s payroll office in the form of Exhibit B attached to this
Plan. All of the participant’s payroll deductions credited to his or her account
shall be paid to such participant promptly after receipt of notice of withdrawal
and such participant’s option for the Offering Period shall be automatically
terminated, and no further payroll deductions for the purchase of shares shall
be made for such Offering Period. If a participant withdraws from an Offering
Period, payroll deductions shall not resume at the beginning of the succeeding
Offering Period unless the participant delivers to the Company’s payroll office
a new subscription agreement.

 

(b)                                 A participant’s withdrawal from an Offering
Period shall not have any effect upon his or her eligibility to participate in
any similar plan that may hereafter be adopted by the Company or in succeeding
Offering Periods that commence after the termination of the Offering Period from
which the participant withdraws.

 

11. Termination of Employment.

 

Upon a participant’s ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated.

 

12. Interest.      No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Stock.

 

(a)                                  Subject to adjustment upon changes in
capitalization of the Company as provided in Section 19 hereof, the maximum
number of shares of the Company’s Common Stock which shall be made available for
sale under the Plan shall be One Million Five Hundred Thousand (1,500,000)
shares.

 

(b)                                 The participant shall have no interest or
voting rights in shares covered by his or her option until such option has been
exercised.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Shares to be delivered to a participant
under the Plan shall be registered in the name of the participant or in the name
of the participant and his or her spouse.

 

14. Administration. The Board or a committee of members of the Board appointed
by the Board shall administer the Plan. The Board or its committee shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

 

15. Designation of Beneficiary.

 

(a)                                  A participant may file with the Company’s
payroll office a written designation of a beneficiary who is to receive any
shares and cash from the participant’s account under the Plan in the event of
such participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such participant of such shares and cash. In
addition, a participant may file with the Company’s payroll office a written
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.

 

(b)                                 Such designation of beneficiary may be
changed by the participant at any time by written notice. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company
may designate.

 

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

18. Reports.      Individual accounts shall be maintained for each participant
in the Plan. Statements of account shall be given to participating Employees at
least annually,

 

8

--------------------------------------------------------------------------------


 

which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the Reserves, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), as well as the price per share and the number of shares of Common
Stock covered by each option under the Plan which have not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration”. Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
option.

 

(b)                                 Dissolution or Liquidation. In the event of
a proposed dissolution or liquidation of the Company, the Offering Period then
in progress shall be shortened by setting a new Exercise Date (the “New Exercise
Date”), and shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board. The
New Exercise Date shall be before the date of the Company’s proposed dissolution
or liquidation. The Board shall notify each participant in writing, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

 

(c)                                  Merger or Asset Sale. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding option
shall be assumed or an equivalent option substituted by the successor
corporation or a parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Purchase Periods then in progress shall be shortened by setting a new
Exercise Date (the “New Exercise Date”) and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Board shall notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the

 

9

--------------------------------------------------------------------------------


 

participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

 

20. Amendment or Termination.

 

(a)                                  The Board of Directors of the Company
may at any time and for any reason terminate or amend the Plan. Except as
provided in Section 19 hereof, no such termination can affect options previously
granted, provided that an Offering Period may be terminated by the Board of
Directors on any Exercise Date if the Board determines that the termination of
the Offering Period or the Plan is in the best interests of the Company and its
stockholders. Except as provided in Section 19 and this Section 20 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or Nasdaq stock market rule or stock exchange rule),
the Company shall obtain stockholder approval in such a manner and to such a
degree as required.

 

(b)                                 Without stockholder consent and without
regard to whether any participant rights may be considered to have been
“adversely affected,” the Board (or its committee appointed pursuant to
Section 14) shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.

 

(c)                                  In the event the Board determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequences including, but not limited to:

 

(1)                                  altering the Purchase Price for any
Offering Period including an Offering Period underway at the time of the change
in Purchase Price;

 

(2)                                  shortening any Offering Period so that the
Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action; and

 

(3)                                  allocating shares.

 

10

--------------------------------------------------------------------------------


 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of the Nasdaq Stock
Market or any stock exchange upon which the shares may then be listed, and shall
be further subject to the approval of counsel for the Company with respect to
such compliance. As a condition to the exercise of an option, the Company
may require the person exercising such option to represent and warrant at the
time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.

 

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company. It shall continue in effect until March 14, 2011, unless sooner
terminated under Section 20 hereof.

 

24. Miscellaneous.

 

(a)                                  Administrative Costs. The Company shall pay
the administrative expenses associated with the operation of the Plan (other
than brokerage commissions resulting from sales of Common Stock directed by
Employees).

 

(b)                                 No Employment Rights. Participation in the
Plan shall not give an Employee any right to continue in the employment of the
Company, and shall not affect the right of the Company to terminate the
Employee’s employment at any time, with or without cause.

 

(c)                                  Repurchase of Stock. The Company shall not
be required to purchase or repurchase from any Employee any of the shares of
Common Stock that the Employee acquires under the Plan.

 

(d)                                 Internal Revenue Code and ERISA
Considerations. The Plan is intended to constitute an “employee stock purchase
plan” within the meaning of section 423 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder. The provisions of the Plan,
accordingly, shall be construed so as to comply with the

 

11

--------------------------------------------------------------------------------


 

requirements of that section of the Code or any successor provision, and the
regulations thereunder. The Plan is not intended and shall not be construed as
constituting an “employee benefit plan,” within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.

 

(e)                                  Headings, Captions, Gender. The headings
and captions herein are for convenience of reference only and shall not be
considered as part of the text. The masculine shall include the feminine, and
vice versa.

 

(f)                                    Severability of Provisions, Prevailing
Law. The provisions of the Plan shall be deemed severable. In the event any such
provision is determined to be unlawful or unenforceable by a court of competent
jurisdiction or by reason of a change in an applicable statute, the Plan shall
continue to exist as though such provision had never been included therein (or,
in the case of a change in an applicable statute, had been deleted as of the
date of such change). The Plan shall be governed by the laws of the State of
California to the extent such laws are not in conflict with, or superseded by,
federal law.

 

[End of Plan]

 

12

--------------------------------------------------------------------------------


 

[g150851kai002.jpg]

ARENA PHARMACEUTICALS, INC.

 


EXHIBIT A


 

2001 ARENA EMPLOYEE STOCK PURCHASE PLAN

 

*SUBSCRIPTION AGREEMENT*

 

o Original Application

Enrollment Date:

 

 

o Change in Payroll Deduction Rate

 

o Change of Beneficiary(ies)

 

 

1.                                                                  hereby
elects to participate in the 2001 Arena Employee Stock Purchase Plan (the
“Employee Stock Purchase Plan”) and subscribes to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.                                       I hereby authorize payroll deductions
from each paycheck in the amount of     % of my Compensation on each payday
(from 1 to 15%) during the Offering Period in accordance with the Employee Stock
Purchase Plan. (Please note that no fractional percentages are permitted.)

 

3.                                       I understand that said payroll
deductions shall be accumulated for the purchase of shares of Common Stock at
the applicable Purchase Price determined in accordance with the Employee Stock
Purchase Plan. I understand that if I do not withdraw from an Offering Period,
any accumulated payroll deductions will be used to automatically exercise my
option.

 

4.                                       I have received a copy of the complete
Employee Stock Purchase Plan. I understand that my participation in the Employee
Stock Purchase Plan is in all respects subject to the terms of the Plan. I
understand that my ability to exercise the option under this Subscription
Agreement is subject to stockholder approval of the Employee Stock Purchase
Plan.

 

13

--------------------------------------------------------------------------------


 

5.                                       Shares purchased for me under the
Employee Stock Purchase Plan should be issued in the name(s) of (Employee or
Employee and Spouse only):                              ;                       
                                                .

 

6.                                       I understand that if I dispose of any
shares received by me pursuant to the Plan within 2 years after the Enrollment
Date (the first day of the Offering Period during which I purchased such shares)
or one year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing immediately or within 10 days
after the date of any disposition of my shares and I will make adequate
provision for Federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Common Stock by me. If I dispose of such shares at any time
after the expiration of the 2-year and 1-year holding periods, I understand that
I will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (2) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

 

7.                                       I hereby agree to be bound by the terms
of the Employee Stock Purchase Plan. The effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

 

[The rest of this page is intentionally blank]

 

14

--------------------------------------------------------------------------------


 

8.                                       In the event of my death, I hereby
designate the following as my beneficiary(ies) to receive all payments and
shares due me under the Employee Stock Purchase Plan:

 

NAME:  (Please print)

 

 

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

Relationship to Employee

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

Employee’s Social

 

 

Security Number:

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

 

 

 

 

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

Spouse’s Signature (If beneficiary under item 8 is other than spouse)

 

15

--------------------------------------------------------------------------------


 

[g150851kai003.jpg]

ARENA PHARMACEUTICALS, INC.

 


EXHIBIT B


 

2001 ARENA EMPLOYEE STOCK PURCHASE PLAN

 

*NOTICE OF WITHDRAWAL*

 

The undersigned participant in the Offering Period of the 2001 Arena Employee
Stock Purchase Plan that began on             , 20     (the “Enrollment Date”)
hereby notifies the Company that he or she hereby withdraws from the Offering
Period. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------